Exhibit 10(j)

 

CANTEL MEDICAL CORP.

2006 EQUITY INCENTIVE PLAN

 

1. Purpose. The purpose of the Cantel Medical Corp. 2006 Equity Incentive Plan
(“the Plan”) is to attract and retain employees and Directors of the Company and
its Subsidiaries, and to provide such persons incentives and rewards for
performance, by making available to them stock options and other awards. It is
believed that these increased incentives and rewards stimulate the efforts of
employees and non-employee Directors towards the continued success of the
Company and its Subsidiaries.

 

2. Definitions. As used in the Plan, the following terms shall have the meanings
set forth below:

 

“Award” means any Option, Stock Appreciation Right, Restricted Stock Award,
Performance Award, or any other right, interest or option relating to Shares
granted pursuant to the provisions of the Plan.

 

“Award Agreement” means any written agreement, contract or other instrument or
document evidencing any Award granted by the Committee hereunder.

 

“Board” means the Board of Directors of the Company.

 

“Cause” means, unless otherwise provided in a particular Award Agreement,
“cause” as defined in any employment or severance agreement the Participant may
have with the Company or a Subsidiary or, if no such agreement exists,
(a) commission of any criminal act; (b) engaging in any act involving dishonesty
or moral turpitude; (c)  material violation of the Company’s or any of its
Subsidiaries’ written policies; (e) serious neglect or misconduct in the
performance of the Participant’s duties for the Company or any of its
Subsidiaries or willful or repeated failure or refusal to perform such duties;
in each case as determined by the Committee in its sole discretion, which
determination will be final, binding and conclusive.

 

“Change in Control” means the occurrence of any of the following events: (i) at
any time after the Effective Date at least a majority of the Board shall cease
to consist of “Continuing Directors” (meaning directors of the Company who
either were directors on the Effective Date or who subsequently became directors
and whose election, or nomination for election by the Company’s stockholders,
was approved by a majority of the then Continuing Directors); or (ii) any
“person” or “group” (as determined for purposes of Section 13(d)(3) of the
Exchange Act, except any majority-owned subsidiary of the Company or any
employee benefit plan of the Company or any trust thereunder, shall have
acquired “beneficial ownership” (as determined for purposes of Securities and
Exchange Commission (“SEC”) Regulation 13d-3) of Shares having 40% or more of
the voting power of all outstanding Shares, unless such acquisition is approved
by a majority of the directors of the Company in office immediately preceding
such acquisition; or (iii) a merger or consolidation occurs to which the Company
is a party, in which outstanding

 

--------------------------------------------------------------------------------


 

Shares are converted into shares of another company (other than a conversion
into shares of voting common stock of the successor corporation or a holding
company thereof representing 80% of the voting power of all capital stock
thereof outstanding immediately after the merger or consolidation) or other
securities (of either the Company or another company) or cash or other property;
or (iv) the sale of all, or substantially all, of the Company’s assets occurs;
or (v) the stockholders of the Company approve a plan of complete liquidation of
the Company.

 

“Change in Control Price” means, with respect to a Share, the average per share
closing sales price of a Share (rounded to four decimal places), as reported on
the New York Stock Exchange Consolidated Tape, over the ten consecutive trading
day period prior to and including the date of a Change in Control; provided,
however, that in the case of Incentive Stock Options, Change in Control Price
shall be the Fair Market Value of such Share on the date such Incentive Stock
Option is exercised or deemed exercised pursuant to Section 10(b). To the extent
the consideration paid in any such transaction described above consists in full
or in part of securities or other noncash consideration, the value of such
securities or other noncash consideration shall be determined in the sole
discretion of the Board.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor thereto.

 

“Committee” means the Compensation and Stock Option Committee of the Board or
such other person(s) or committee to whom it has delegated any authority, as may
be appropriate. A person may serve on the Compensation Committee only if he or
she (i) is a “Non-employee Director” for purposes of Rule 16b-3 under the
Exchange Act, and (ii) satisfies the requirements of an “outside director” for
purposes of Section 162(m) of the Code.

 

“Company” means Cantel Medical Corp., a Delaware corporation.

 

“Covered Employee” means a “covered employee” within the meaning of
Section 162(m)(3) of the Code, or any successor provision thereto.

 

“Disability” means a permanent and total disability within the meaning of
Section 22(e)(3) of the Code.

 

“Director” means a member of the Board.

 

“Effective Date” means November 14, 2006, the date this Plan is effective.

 

“Employee” means any employee of the Company or any Subsidiary. For any and all
purposes under this Plan, the term “Employee” shall not include a person hired
as an independent contractor, leased employee, consultant or a person otherwise
designated by the Committee, the Company or a Subsidiary at the time of hire as
not eligible to participate in or receive benefits under the Plan or not on the
payroll, even if such

 

2

--------------------------------------------------------------------------------


 

ineligible person is subsequently determined to be a common law employee of the
Company or a Subsidiary or otherwise an employee by any governmental or judicial
authority. Unless otherwise determined by the Committee in its sole discretion,
for purposes of the Plan, an Employee shall be considered to have terminated
employment or services and to have ceased to be an Employee if his or her
employer ceases to be a Subsidiary, even if he or she continues to be employed
by such employer.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” means, with respect to Shares, as of any date, the closing
sales price for the Shares as reported on the New York Stock Exchange
Consolidated Tape for that date or, if no closing price is reported for that
date, the closing sales price on the next preceding date for which such prices
were reported, unless otherwise determined by the Committee.

 

“Incentive Stock Option” means an Option granted under Section 6 that is
intended to meet the requirements of Section 422 of the Code or any successor
provision thereto.

 

“Nonqualified Stock Option” means either an Option granted under Section 6 that
is not intended to be an Incentive Stock Option or an Incentive Stock Option
that has been disqualified.

 

“Option” means any right granted to a Participant under the Plan allowing such
Participant to purchase Shares at such price or prices and during such period or
periods as the Committee shall determine.

 

“Participant” means an Employee or a non-employee member of the Board who is
selected by the Committee or the Board from time to time in their sole
discretion to receive an Award under the Plan.

 

“Performance Award” means any Award of Performance Shares granted pursuant to
Section 9.

 

“Performance Period” means that period established by the Committee at the time
any Performance Award is granted or at any time thereafter during which any
performance goals specified by the Committee with respect to such Award are to
be measured.

 

“Performance Share” means any grant pursuant to Section 9 of a unit valued by
reference to a designated number of Shares, which value may be paid to the
Participant by delivery of such property as the Committee shall determine,
including, without limitation, cash, Shares, other property, or any combination
thereof, upon achievement of such performance goals during the Performance
Period as the Committee shall establish at the time of such grant or thereafter.

 

3

--------------------------------------------------------------------------------


 

“Person” means any individual, corporation, partnership, association, limited
liability company, joint-stock company, trust, unincorporated organization or
government or political subdivision thereof.

 

“Restricted Stock” means any Share issued with the restriction that the holder
may not sell, transfer, pledge or assign such Share and with such other
restrictions as the Committee, in its sole discretion, may impose (including,
without limitation, any restriction on the right to vote such Share and the
right to receive any cash dividends), which restrictions may lapse separately or
in combination at such time or times, in installments or otherwise, as the
Committee may deem appropriate.

 

“Restricted Stock Award” means an award of Restricted Stock under Section 8.

 

“Shares” means the shares of common stock of the Company.

 

“Stock Appreciation Right” means any right granted to a Participant pursuant to
Section 7 to receive, upon exercise by the Participant, the excess of (i) the
Fair Market Value of one Share on the date of exercise over (ii) the grant price
of the right on the date of grant. Any payment by the Company in respect of such
right may be made in cash, Shares, other property, or any combination thereof,
as the Committee, in its sole discretion, shall determine.

 

“Subsidiary” means a corporation, company or other entity in which the Company
beneficially owns, directly or indirectly, at least 50 percent of the total
combined voting stock or voting power.

 

“Substitute Awards” means Awards granted or Shares issued by the Company in
assumption of, or in substitution or exchange for, awards previously granted, or
the right or obligation to make future awards, by a company acquired by the
Company or with which the Company combines.

 

3. Administration.

 

(a) The Plan shall be administered by the Committee. The Committee shall have
full power and authority, subject to such orders or resolutions not inconsistent
with the provisions of the Plan as may from time to time be adopted by the
Board, to (a) select the Employees of the Company and its Subsidiaries to whom
Awards may from time to time be granted hereunder; (b) determine the type or
types of Award to be granted to each Participant hereunder; (c) determine the
number of Shares to be covered by or relating to each Award granted hereunder;
(d) determine the terms and conditions, not inconsistent with the provisions of
the Plan, of any Award granted hereunder; (e) determine whether, to what extent
and under what circumstances Awards may be settled in cash, Shares or other
property or canceled or suspended; (f) determine whether, to what extent, and
under what circumstances payment of cash, Shares and other property payable with
respect to an Award made under the Plan shall be deferred either automatically
or at the election of the Participant; (g) interpret and administer the Plan and
any instrument or agreement

 

4

--------------------------------------------------------------------------------


 

entered into under the Plan; (h) establish such rules and regulations and
appoint such agents as it shall deem appropriate for the proper administration
of the Plan; and (i) make any other determination and take any other action that
the Committee deems necessary or desirable for administration of the Plan. The
decisions of the Committee shall be final, conclusive and binding with respect
to the interpretation and administration of the Plan and any grant made under
it. The Committee shall make, in its sole discretion, all determinations arising
in the administration, construction or interpretation of the Plan and Awards
under the Plan, including the right to construe disputed or doubtful Plan or
Award terms and provisions, and any such determination shall be conclusive and
binding on all persons, except as otherwise provided by law. A majority of the
members of the Committee may determine its actions and fix the time and place of
its meetings.

 

(b) Except as provided in Section 12, the Committee shall be authorized to make
adjustments in Performance Award criteria or in the terms and conditions of
other Awards in recognition of unusual or nonrecurring events affecting the
Company or its financial statements or changes in applicable laws, regulations
or accounting principles. The Committee may correct any defect, supply any
omission or reconcile any inconsistency in the Plan or any Award in the manner
and to the extent it shall deem desirable to carry it into effect. In the event
that the Company shall assume outstanding employee benefit awards or the right
or obligation to make future such awards in connection with the acquisition of
or combination with another corporation or business entity, the Committee may,
in its discretion, make such adjustments in the terms of Awards under the Plan
as it shall deem appropriate.

 

(c) The Committee shall have the right, from time to time, to delegate to the
Chief Executive Officer or one or more other officers of the Company such duties
or powers as the Committee may deem advisable with respect to the designation of
employees to be recipients of Awards and the nature and size of any such Awards,
subject to the requirements of Section 157(c) of the Delaware General
Corporation Law (or any successor provision) and such other limitations as the
Committee shall determine; provided, however, that (i) in no event shall any
such delegation of authority be permitted with respect to Awards to any members
of the Board or to any other person who is subject to Rule 16b-3 under the
Exchange Act or Section 162(m) of the Code and (ii) the resolution providing for
such authorization sets forth the extent and limitations of such authority,
including without limitation the maximum size of Awards and number of Awards
that can be approved by the delegatee(s) in any fiscal quarter. The Committee
shall also be permitted to delegate, to any appropriate officer or employee of
the Company, responsibility for performing certain ministerial and
administrative functions under the Plan. In the event that the Committee’s
authority is delegated to officers or employees in accordance with the
foregoing, all provisions of the Plan relating to the Committee shall be
interpreted in a manner consistent with the foregoing by treating any such
reference as a reference to such officer or employee for such purpose. Any
action undertaken in accordance with the Committee’s delegation of authority
hereunder shall have the same force and effect as if such action was undertaken
directly by the Committee and shall be deemed for all purposes of the Plan to
have been taken by the Committee.

 

5

--------------------------------------------------------------------------------


 

(d) Notwithstanding the foregoing to the contrary, any Awards or formula for
granting Awards under the Plan made to Non-Employee Directors shall be approved
by the Board. With respect to awards to such directors, all rights, powers and
authorities vested in the Committee under the Plan shall instead be exercised by
the Board, and all provisions of the Plan relating to the Committee shall be
interpreted in a manner consistent with the foregoing by treating any such
reference as a reference to the Board for such purpose.

 

(e) The terms and conditions of all Awards granted pursuant to the Plan,
including the grant date, shall be approved in writing by the Board, Committee
or Chief Executive Officer (or other permitted delegate), as the case may be.
The grant date for an Award shall be on or after, but never earlier then, the
date of such written approval. In no event shall the grant date for an Award be
changed after such approval.

 

4. Shares Subject to the Plan.

 

(a) Subject to adjustment as provided in Section 4(c), a total of one million
(1,000,000) Shares shall be authorized for issuance pursuant to Awards granted
under the Plan, of which (i) an aggregate of five hundred thousand (500,000)
Shares are authorized for issuance pursuant to Options and Stock Appreciation
Rights and (ii) an aggregate of five hundred thousand (500,000) Shares are
authorized for issuance pursuant to Restricted Stock Awards and Performance
Awards.

 

(b) Any Shares issued hereunder may consist, in whole or in part, of authorized
and unissued Shares, treasury Shares or Shares purchased in the open market or
otherwise.

 

(c) In the event of any change in the Shares by reason of any merger,
reorganization, consolidation, recapitalization, stock dividend, stock split,
reverse stock split, spin-off or similar transaction or any other change in
corporate structure affecting the Shares, (i) the maximum aggregate number and
kind of shares specified herein as available for the grant of Awards, (ii) the
number and kind of shares or the amount of cash or other property that may be
issued and delivered to Participants upon the exercise of any Award or in
payment with respect to any Award, that is outstanding at the time of such
change, (iii) the exercise or grant price per share of Options or Stock
Appreciation Rights subject to outstanding Awards granted under the Plan, shall
be correspondingly adjusted so as to prevent substantial dilution or enlargement
of the rights granted to, or available for, the Participants hereunder.  Such
adjustment shall be automatic in the case of stock dividends, stock splits,
reverse stock splits and other transactions where the requisite adjustment is
readily ascertainable such that the Participant’s proportionate interest in the
Company or in the cash, Shares or other property issuable under an Award shall
be maintained to the same extent, as near as may be practicable, as immediately
before the occurrence of any such event. In all other cases, the adjustment
shall be made in such manner as the Compensation Committee, in its sole
discretion, may deem equitable to achieve the above stated purpose as near as
may be practicable; provided, however, that the number of Shares subject to any
Award shall always be a whole number and further

 

6

--------------------------------------------------------------------------------


 

provided that in no event may any change be made to an Incentive Stock Option
that would constitute a “modification” within the meaning of
Section 424(h)(3) of the Code.

 

(d) Any Shares that are not purchased or awarded under an Award that has
terminated or lapsed, either by its terms or pursuant to the exercise (in whole
or in part) of an Award granted under the Plan, may be used for the further
grant of Awards.

 

5. Eligibility. Any Employee or non-employee Director shall be eligible to be
selected as a Participant; provided, however, that Incentive Stock Options shall
only be awarded to Employees of the Company, or a parent or subsidiary, within
the meaning of Section 422 of the Code. Notwithstanding any provision in this
Plan to the contrary, the Board shall have the authority, in its sole and
absolute discretion, to select non-employee members of the Board as Participants
who are eligible to receive Awards other than Incentive Stock Options under the
Plan. The Board shall set the terms of any such Awards in its sole and absolute
discretion, and the Board shall be responsible for administering and construing
such Awards in substantially the same manner that the Committee administers and
construes Awards to Employees.

 

6. Stock Options. Options may be granted hereunder to any Participant, either
alone or in addition to other Awards granted under the Plan and shall be subject
to the following terms and conditions:

 

(a) Exercise Price. The exercise price per Share shall be not less than the Fair
Market Value of the Shares on the date the Option is granted.

 

(b) Number of Shares. The Option shall state the number of Shares covered
thereby.

 

(c) Exercise of Option. Unless otherwise determined by the Committee, an Option
will be deemed exercised by the optionee, or in the event of death, an option
shall be deemed exercised by the estate of the optionee, or by a person who
acquired the right to exercise such option by bequest or inheritance or
otherwise by reason of the death of the optionee, upon delivery of (i) a notice
of exercise to the Company or its representative, or by using other methods of
notice as the Committee shall adopt, and (ii) accompanying payment of the
exercise price in accordance with any restrictions as the Committee shall adopt.
The notice of exercise, once delivered, shall be irrevocable.

 

(d) Term of Option. The Committee shall determine the option exercise period of
each Option. The period for Options shall not exceed ten years from the grant
date.

 

(e) First Exercisable Date. Subject to Section 10, no Option may be exercised
during the first year of its term or such longer period as may be specified in
the Option; provided, however, that the Committee may in its discretion make any
Options that are not yet exercisable immediately exercisable.

 

(f) Termination of Option. Subject to Section 13 below, all Options shall
terminate upon their expiration, their surrender, upon breach by the optionee of
any provisions of the

 

7

--------------------------------------------------------------------------------


 

Option, or in accordance with any other rules and procedures incorporated into
the terms and conditions governing the Options as the Committee shall deem
advisable or appropriate.

 

(g) Incorporation by Reference. The Option shall contain a provision that all
the applicable terms and conditions of this Plan are incorporated by reference
therein.

 

(h) Deferred Payment. To the extent permitted by law, any Option may provide for
deferred payment of the exercise price from the proceeds of sale through a bank
or broker on a date satisfactory to the Company of some or all of the shares to
which such exercise relates. If any such deferral is to be permitted by the
Committee, the Committee shall establish rules and procedures relating to such
deferral in a manner intended to comply with the requirements of Section 409A of
the Code, including, without limitation, the time when an election to defer may
be made, the time period of the deferral and the events that would result in
payment of the deferred amount, the interest or other earnings attributable to
the deferral and the method of funding, if any, attributable to the deferred
amount.

 

(i) Other Provisions. The Option shall also be subject to such other terms and
conditions as the Committee shall deem advisable or appropriate, consistent with
the provisions of the Plan as herein set forth. In addition, Incentive Stock
Options shall contain such other provisions as may be necessary to meet the
requirements of the Code and the Treasury Department rulings and regulations
issued thereunder with respect to Incentive Stock Options.

 

7. Stock Appreciation Rights. Stock Appreciation Rights may be granted hereunder
to any Participant either alone or in addition to other Awards granted under the
Plan. The provisions of Stock Appreciation Rights need not be the same with
respect to each recipient. The Committee may impose such terms and conditions or
restrictions on the exercise of any Stock Appreciation Right, as it shall deem
advisable or appropriate; provided that a Stock Appreciation Right shall not
have a grant price less than Fair Market Value of a Share on the date of grant
or a term of greater than ten years.

 

8. Restricted Stock.

 

(a) Issuance. A Restricted Stock Award shall be subject to restrictions imposed
by the Committee at the time of grant for a period of time specified by the
Committee (the “Restriction Period”). Restricted Stock Awards may be issued
hereunder to Participants for no cash consideration or for such minimum
consideration as may be required by applicable law, either alone or in addition
to other Awards granted under the Plan. Any Restricted Stock grant shall also be
subject to such other terms and conditions as the Committee shall deem advisable
or appropriate, consistent with the provisions of the Plan as herein set forth.

 

(b) Registration. Any Restricted Stock issued hereunder may be evidenced in such
manner, as the Committee, in its sole discretion, shall deem appropriate,
including,

 

8

--------------------------------------------------------------------------------


 

without limitation, book entry registration or issuance of a stock certificate
or certificates. In the event any stock certificates are issued in respect of
Shares of Restricted Stock awarded under the Plan, such certificates shall be
registered in the name of the Participant and shall bear an appropriate legend
referring to the terms, conditions and restrictions applicable to such Award.

 

(c) First Year Restriction. Subject to Section 10, Shares of Restricted Stock
awarded to a Participant shall be subject to forfeiture if the employment or
directorship of such Participant is terminated for any reason within one year
following the issuance date of such Restricted Stock or such longer period as
may be specified in the Restricted Stock Award; provided, however, that the
Committee may in its discretion permit “pro rata” accelerated vesting of a
Restricted Stock Award based on the number of days the Participant was employed
by the Company or Subsidiary or served as a director of the Company during the
one year period following such issuance date.  In addition, subject to the
foregoing, Restricted Stock Awards shall vest no more favorably than ratably
(1/3, 1/3, 1/3) over three years commencing from the grant date.

 

9. Performance Awards. Performance Awards may be paid in cash, Shares, other
property, or any combination thereof, and may be subject to such other terms and
conditions as the Committee shall deem advisable or appropriate, consistent with
the provisions of the Plan as set forth, in the sole discretion of the Committee
at the time of payment. Each grant of Performance Shares will specify the
performance goals which, if achieved, will result in payment or early payment of
the award, and each grant may specify in respect of such specified performance
goals a level or levels of achievement and will set forth a formula for
determining the number of Performance Shares that will be earned if performance
is at or above the minimum level or levels, but falls short of full achievement
of the specified performance goal. The performance levels to be achieved for
each Performance Period and the amount of the Performance Shares to be
distributed shall be conclusively determined by the Committee. Performance
Awards may be paid in a lump sum or in installments following the close of the
Performance Period or, in accordance with procedures established by the
Committee, on a deferred basis. The Committee may designate whether any
Performance Award, either alone or in addition to other Awards granted under the
Plan, being granted to any Employee is intended to be “performance-based
compensation” as that term is used in Section 162(m) of the Code. Any such
awards designated to be “performance-based compensation” shall be conditioned on
the achievement of one or more performance measures, to the extent required by
Code Section 162(m), and shall be issued in accordance with Section 12.

 

Subject to Section 10, Performance Shares awarded to an Employee shall be
subject to forfeiture if the employment of such Participant is terminated for
any reason within one year following the issuance date of such Performance
Shares or such longer period as may be specified in the Restricted Stock Award;
provided, however, that the Committee may in its discretion permit (i) “pro
rata” accelerated vesting of a Performance Award based on the number of days the
Participant was employed by the Company or Subsidiary during the one year period
following such issuance date.

 

9

--------------------------------------------------------------------------------


 

10. Change In Control Provisions.

 

(a) Unless the Committee or Board shall determine otherwise at the time of grant
with respect to a particular Award, and notwithstanding any other provision of
the Plan to the contrary, in the event a Participant’s employment or service is
involuntarily terminated without cause (as determined by the Committee or Board
in its sole discretion) during the 12-month period following a Change in
Control:

 

(i)            any Options and Stock Appreciation Rights outstanding, and which
are not then exercisable and vested, shall become immediately fully vested and
exercisable;

 

(ii)           the restrictions and deferral limitations applicable to any
Restricted Stock shall lapse, and such Restricted Stock shall immediately become
free of all restrictions and limitations and become fully vested and
transferable to the full extent of the original grant; and

 

(iii)          all Performance Awards shall be considered to be earned and
payable in full, based on the applicable performance criteria or, if not
determinable, at the target level and any deferral or other restriction shall
lapse and such Performance Awards shall be immediately settled or distributed.

 

(b) Change in Control Cash Out. Notwithstanding any other provision of the Plan,
in the event of a Change in Control the Committee or Board may, in its
discretion, provide that each or any Award outstanding at the time of the Change
in Control shall, upon the occurrence of a Change in Control, be cancelled in
exchange for a cash payment to be made within 30 days of the Change in Control
in an amount equal to (i) with respect to an Option or Stock Appreciation Right,
the amount by which the Change in Control Price per Share exceeds the exercise
or grant price per Share under the Option or Stock Appreciation Right (the
“spread”) multiplied by the number of Shares granted under the Option or Stock
Appreciation Right and (ii) with respect to Restricted Stock Awards and
Performance Awards, an amount equal to the Change in Control Price multiplied by
the number of Shares issuable under the Restricted Stock Award or Performance
Award, as the case may be.

 

11. Compliance with Section 409A of the Code.

 

(a) To the extent applicable, it is intended that this Plan and any grants made
hereunder comply with the provisions of Section 409A of the Code. This Plan and
any grants made hereunder shall be administrated in a manner consistent with
this intent, and any provision that would cause this Plan or any grant made
hereunder to fail to satisfy Section 409A of the Code shall have no force and
effect unless and until amended to comply with Section 409A of the Code (which
amendment may be retroactive to the extent permitted by Section 409A of the Code
and may be made by the Board without the consent of Participants). Any reference
in this Plan to Section 409A of the Code will also include any proposed,
temporary or final regulations, or any other guidance, promulgated

 

10

--------------------------------------------------------------------------------


 

with respect to such Section by the U.S. Department of the Treasury or the
Internal Revenue Service.

 

(b) In order to determine for purposes of Section 409A of the Code whether a
Participant is in the service of a member of the Company’s controlled group of
corporations under Section 414(b) of the Code (or by a member of a group of
trades or businesses under common control with the Company under
Section 414(c) of the Code) and, therefore, whether the Common Shares that are
or have been purchased by or awarded under this Plan to the Participant are
shares of “service recipient” stock within the meaning of Section 409A of the
Code:

 

(i)            In applying Code Section 1563(a)(1), (2) and (3) for purposes of
determining the Company’s controlled group under Section 414(b) of the Code, the
language “at least 50 percent” is to be used instead of “at least 80 percent”
each place it appears in Code Section 1563(a)(1), (2) and (3), and

 

(ii)           In applying Treasury Regulation Section 1.414(c)-2 for purposes
of determining trades or businesses under common control with the Company for
purposes of Section 414(c) of the Code, the language “at least 50 percent” is to
be used instead of “at least 80 percent” each place it appears in Treasury
Regulation Section 1.414(c)-2.

 

12. Code Section 162(M) Provisions.

 

(a) Notwithstanding any other provision of the Plan if the Committee determines
at the time, a Performance Award is granted to a Participant who is then an
officer that such Participant is, or is likely to be as of the end of the tax
year in which the Company would ordinarily claim a tax deduction in connection
with such Award, a Covered Employee, then the Committee may provide that this
Section 12 is applicable to such Award.

 

(b) If a Performance Award is subject to this Section 12, then the lapsing of
restrictions thereon and the distribution of cash, Shares or other property
pursuant thereto, as applicable, shall be subject to the achievement of one or
more objective performance goals established by the Committee, which shall be
based on the attainment of specified levels of one or any combination of the
following: revenues, cost reductions, operating income, income before taxes, net
income, adjusted net income, earnings per share, adjusted earnings per share,
operating margins, working capital measures, return on assets, return on equity,
return on invested capital, cash flow measures, market share, shareholder return
or economic value added of the Company or the Subsidiary or division of the
Company for or within which the Participant is primarily employed. Such
performance goals also may be based on the achievement of specified levels of
Company performance (or performance of an applicable Subsidiary) under one or
more of the measures described above relative to the performance of other
corporations. Such performance goals shall be set by the Committee within the
time period prescribed by, and shall otherwise comply with the requirements of,
Section 162(m) of the Code, or any successor provision thereto, and the
regulations thereunder.

 

11

--------------------------------------------------------------------------------


 

(c) Notwithstanding any provision of the Plan other than Section 10, with
respect to any Performance Award that is subject to this Section 12, the
Committee may adjust downwards, but not upwards, the amount payable pursuant to
such Award, and the Committee may not waive the achievement of the applicable
performance goals except in the case of the death or disability of the
Participant, or under such other conditions where such waiver will not
jeopardize the treatment of other Awards under this Section as
“performance-based compensation” under Section 162(m) of the Code.

 

(d) The Committee shall have the power to impose such other restrictions on
Awards subject to this Section 12 as it may deem necessary or appropriate to
ensure that such Awards satisfy all requirements for “performance-based
compensation” within the meaning of Section 162(m)(4)(C) of the Code, or any
successor provision thereto.

 

13. Termination of Service.

 

(a) Unless otherwise provided in the relevant Award Agreement, upon the
termination of a Participant’s service as an employee or non-employee director
of the Company or as an employee of one of its Subsidiaries (the date of such
termination referred to as the “Service Termination Date”):

 

(i)            Options and Stock Appreciation Rights of such Participant shall
terminate on the earlier of (A) the date that the Option terminates or expires
in accordance with its terms or (B) the expiration of the following time periods
after termination of service with the Company or Subsidiary: (1) twelve months
if such service ceased due to death or Disability and (2) three months if such
service ceased as a result of a termination for any other reason; provided that,
in the event of a termination for Cause, such Participant’s right to any further
payments, vesting or exercisability with respect to any Award shall be forfeited
in its entirety;

 

(ii)           the Participant shall forfeit each (i) share of Restricted Stock
and (ii) Performance Share held by the Participant at the Service Termination
Date, as to which, as of that date, any restrictions, conditions, or
contingencies have not lapsed; provided, however, that if the Participant paid
an acquisition price for any of such Restricted Stock, the Company shall fully
reimburse the acquisition price to the Participant on or promptly following the
Service Termination Date.

 

(b) Notwithstanding anything set forth above, if a non-employee director of the
Company ceases to serve as a director of the Company for any reason other than
removal for cause, and such director has served as a non-employee director of
the Company for at least ten years and is at least 65 years of age on the
Service Termination Date, then on the Service Termination Date (i) all
outstanding Options and Stock Appreciation Rights held by such director on the
Service Termination Date that are not then exercisable and vested shall become
immediately fully vested and exercisable, (ii) each Option and Stock
Appreciation Right held by such director on the Service Termination Date shall
remain exercisable and not terminate until the expiration of the original term
of such Option or Stock Appreciation Right, and (iii) the restrictions and
deferral limitations applicable to

 

12

--------------------------------------------------------------------------------


 

any Restricted Stock held by such director on the Service Termination Date shall
immediately become free of all restrictions and limitations and become fully
vested and transferable to the full extent of the original grant.

 

(c) Notwithstanding anything set forth above or in Section 6, and unless the
Committee determines otherwise, in the event that (i) the holder of an Option or
a Stock Appreciation Right dies, (ii) his representative has a right to exercise
such Option or Stock Appreciation Right (the “Decedent’s Award”), (iii) the
Decedent’s Award is not exercised by the last day on which it is exercisable
(the “Final Exercise Date”), and (iv) the exercise or grant price per share is
below the Fair Market Value of a Share on such date, the Committee shall either
(i) cancel the Option or Stock Appreciation Right in exchange for a cash payment
equal to the excess of (a) the Fair Market Value of one Share on the Final
Exercise Date over (b) the exercise or grant price of the Decedent’s Award,
multiplied by the number of Shares granted under the Option or Stock
Appreciation Right or (ii) deem the Decedent’s Award to be exercised on the
Final Exercise Date via a cashless exercise procedure determined by the
Committee, and in either case, the resulting proceeds net of any required tax
withholding shall be paid to the representative.

 

14. Amendments and Termination.

 

(a) The Board may amend, alter, suspend, discontinue or terminate the Plan or
any portion thereof at any time; provided, however, that no such amendment,
alteration, suspension, discontinuation or termination shall be made without
(a) stockholder approval if such approval is necessary to qualify for or comply
with any tax or regulatory requirement for which or with which the Board deems
it necessary or desirable to qualify or comply, (b) the consent of the affected
Participant, if such action would materially impair the rights of such
Participant under any outstanding Award or (c) approval of the holders of a
majority of the outstanding Common Stock with respect to any alteration or
amendment to the Plan which increases the maximum number of shares of Common
Stock which may be issued under the Plan, extends the term of the Plan or of
options granted thereunder, changes the eligibility criteria in Section 5, or
reduces the exercise or grant price below that now provided for in the Plan.

 

(b) The Committee may delegate to another committee, as it may appoint, the
authority to take any action consistent with the terms of the Plan, either
before or after an Award has been granted, which such other committee deems
necessary or advisable to comply with any government laws or regulatory
requirements of a foreign country, including but not limited to, modifying or
amending the terms and conditions governing any Awards, or establishing any
local country plans as sub-plans to this Plan. In addition, under all
circumstances, the Committee may make non-substantive administrative changes to
the Plan as to conform with or take advantage of governmental requirements,
statutes or regulations.

 

(c) The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively, but no such amendment shall (a) materially
impair the rights of any

 

13

--------------------------------------------------------------------------------


 

Participant without his or her consent or (b) except for adjustments made
pursuant to Section 4(c) or in connection with Substitute Awards, reduce the
exercise or grant price of outstanding Options or Stock Appreciation Rights or
cancel or amend outstanding Options or Stock Appreciation Rights for the purpose
of repricing, replacing or regranting such Options or Stock Appreciation Rights
with an exercise or grant price that is less than the exercise or grant price of
the original Options or Stock Appreciation Rights without stockholder approval.
Any change or adjustment to an outstanding Incentive Stock Option shall not,
without the consent of the Participant, be made in a manner so as to constitute
a “modification” that would cause such Incentive Stock Option to fail to
continue to qualify as an Incentive Stock Option. Notwithstanding the foregoing,
any adjustments made pursuant to Section 4(c) shall not be subject to these
restrictions.

 

(d) If permitted by Section 409A of the Code, in case of termination of service
by reason of death, disability or normal or early retirement, or in the case of
unforeseeable emergency or other special circumstances, of a Participant who
holds an Option or Stock Appreciation Right not immediately exercisable in full,
or any shares of Restricted Stock as to which the substantial risk of forfeiture
or the prohibition or restriction on transfer has not lapsed, or any Performance
Shares that have not been fully earned, the Committee may, in its sole
discretion, accelerate the time at which such Option, Stock Appreciation Right
or other award may be exercised or the time at which such substantial risk of
forfeiture or prohibition or restriction on transfer will lapse or the time when
such Restriction Period will end or the time at which such Performance Shares
will be deemed to have been fully earned or may waive any other limitation or
requirement under any such award, except in the case of an award to a “covered
employee” who is designated by the Board as intended to satisfy the requirements
for “qualified performance-based compensation” under Section 162(m) of the Code
where such action would result in the loss of the otherwise available exemption
of the award under Section 162(m) of the Code.

 

15. Dividends. Subject to the provisions of the Plan and any Award Agreement,
the recipient of a Restricted Stock Award may, if so determined by the
Committee, be entitled to receive, currently or on a deferred basis, cash or
stock dividends, or cash payments in amounts equivalent to cash or stock
dividends on Shares (“dividend equivalents”) with respect to the number of
Shares covered by the Restricted Stock Award, as determined by the Committee, in
its sole discretion, and the Committee may provide that such amounts (if any)
shall be deemed to have been reinvested in additional Shares or otherwise
reinvested.

 

16. General Provisions.

 

(a) An Award may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in any manner other than by will or by the laws of descent or
distribution and may be exercised, during the lifetime of the Participant, only
by the Participant or, in the event of a Participant’s legal incapacity to do
so, by his or her guardian or legal representative acting on behalf of the
Participant in a fiduciary capacity under state law and/or court supervision.;
provided that the Committee, in its sole discretion, may permit additional

 

14

--------------------------------------------------------------------------------


 

transferability, on a general or specific basis, and may impose conditions and
limitations on any permitted transferability.

 

(b) No Employee shall have the right to be selected to receive an Option or
other Award under this Plan or, having been so selected, to be selected to
receive a future Award grant or Option. Neither the Award nor any benefits
arising out of this Plan shall constitute part of a Participant’s employment or
service contract with the Company or any Subsidiary and, accordingly, this Plan
and the benefits hereunder may be terminated at any time in the sole and
exclusive discretion of the Board without giving rise to liability on the part
of the Company or any Subsidiary for severance payments. The Awards under this
Plan are not intended to be treated as compensation for any purpose under any
other Company plan.

 

(c) No Employee shall have any claim to be granted any Award under the Plan, and
there is no obligation for uniformity of treatment of Employees or Participants
under the Plan.

 

(d) The prospective recipient of any Award under the Plan shall not, with
respect to such Award, be deemed to have become a Participant, or to have any
rights with respect to such Award, until and unless such recipient shall have
accepted any Award Agreement or other instrument evidencing the Award.

 

(e) Nothing in the Plan or any Award granted under the Plan shall be deemed to
constitute an employment or service contract or confer or be deemed to confer on
any Employee or Participant any right to continue in the employ or service of,
or to continue any other relationship with, the Company or any Subsidiary or
limit in any way the right of the Company or any Subsidiary to terminate an
Employee’s employment or Participant’s service at any time, with or without
cause.

 

(f) All certificates for Shares delivered under the Plan pursuant to any Award
shall be subject to such stock-transfer orders and other restrictions as the
Committee may deem advisable under the rules, regulations and other requirements
of the Securities and Exchange Commission, any stock exchange upon which the
Shares are then listed, and any applicable federal or state securities law, and
the Committee may cause a legend or legends to be put on any such certificates
to make appropriate reference to such restrictions.

 

(g) No Award granted hereunder shall be construed as an offer to sell securities
of the Company, and no such offer shall be outstanding, unless and until the
Committee in its sole discretion has determined that any such offer, if made,
would comply with all applicable requirements of the U.S. federal securities
laws and any other laws to which such offer, if made, would be subject.

 

(h) Except as otherwise required in any applicable Award Agreement or by the
terms of the Plan, recipients of Awards under the Plan shall not be required to
make any payment or provide consideration other than the rendering of services.

 

15

--------------------------------------------------------------------------------


 

(i)The Company and its Subsidiaries shall be authorized to withhold from any
Award granted or payment due under the Plan the amount of withholding taxes due
in respect of an Award or payment hereunder and to take such other action as may
be necessary in the opinion of the Company or Subsidiary to satisfy all
obligations for the payment of such taxes. The Committee shall be authorized to
establish procedures for election by Participants to satisfy such obligation for
the payment of such taxes by delivery of or transfer of Shares to the Company
(to the extent the Participant has owned the surrendered shares for more than
six months if such a limitation is necessary to avoid a charge to the Company
for financial reporting purposes), or by directing the Company to retain Shares
(up to the employee’s minimum required tax withholding rate) otherwise
deliverable in connection with the Award.

 

(j) Nothing contained in the Plan shall prevent the Board from adopting other or
additional compensation arrangements, subject to stockholder approval if such
approval is required; and such arrangements may be either generally applicable
or applicable only in specific cases.

 

(k) Any Award shall contain a provision that it may not be exercised at a time
when the exercise thereof or the issuance of shares thereunder would constitute
a violation of any federal or state law or listing requirements of the New York
Stock Exchange for such shares or a violation of any foreign jurisdiction where
Awards are or will be granted under the Plan. The provisions of the Plan shall
be construed, regulated and administered according to the laws of the State of
New York without giving effect to principles of conflicts of law, except to the
extent superseded by any controlling Federal statute.

 

(l) If any provision of the Plan is or becomes or is deemed invalid, illegal or
unenforceable in any jurisdiction, or would disqualify the Plan or any Award
under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to applicable laws or if it cannot be
construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan, it shall be stricken and the
remainder of the Plan shall remain in full force and effect.

 

(m) Awards may be granted to Participants who are foreign nationals or employed
outside the United States, or both, on such terms and conditions different from
those applicable to Awards to Employees employed in the United States as may, in
the judgment of the Committee, be necessary or desirable in order to recognize
differences in local law or tax policy. The Committee also may impose conditions
on the exercise or vesting of Awards in order to minimize the Company’s
obligation with respect to tax equalization for Employees on assignments outside
their home country.

 

(n) If approved by the Committee in its sole discretion, an Employee’s absence
or leave because of military or governmental service, disability or other reason
shall not be considered an interruption of employment for any purpose under the
Plan.

 

16. Term of Plan. The Plan shall terminate on the tenth anniversary of the
Effective Date, unless sooner terminated by the Board pursuant to Section 14.

 

16

--------------------------------------------------------------------------------


 

17. Compliance with Section 16. With respect to Participants subject to
Section 16 of the Exchange Act (“Members”), transactions under the Plan are
intended to comply with all applicable conditions of Rule 16b-3 or its
successors under the Exchange Act. To the extent that compliance with any Plan
provision applicable solely to such Members that is included solely for purposes
of complying with Rule 16b-3 is not required in order to bring a transaction by
such Member in compliance with Rule 16b-3, it shall be deemed null and void as
to such transaction, to the extent permitted by law and deemed advisable by the
Committee. To the extent any provision in the Plan or action by the Committee
involving such Members is deemed not to comply with an applicable condition of
Rule 16b-3, it shall be deemed null and void as to such Members, to the extent
permitted by law and deemed advisable by the Committee.

 

17

--------------------------------------------------------------------------------